808 F.2d 1365
Robert CRANDALL, Plaintiff,v.EUREKA FLUID WORKS, Third Party Plaintiff/Appellant,v.BORDEN CHEMICAL COMPANY, Third Party Defendant/Appellee.
No. 86-1741.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Jan. 15, 1987.Decided Jan. 27, 1987.

Stephen Kimble, Tucson, Ariz., for third party plaintiff-appellant.
John Dames, Chicago, Ill., for third party defendant-appellee.
Appeal from the United States District Court for the District of Arizona, Richard M. Bilby, Chief Judge, Presiding.
Before NELSON, KOZINSKI and NOONAN, Jr., Circuit Judges.

ORDER

1
The district court did not abuse its discretion in its partial denial of the motion for summary judgment filed by Third Party Plaintiff/Appellant, Eureka Fluid Works, and in its grant of the motion for a directed verdict filed by Third Party Defendant/Appellee, Borden Chemical Company.


2
AFFIRMED.